Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change August 11, 2009 Item 3 News Release The news release dated August 11, 2009 was disseminated through Canada NewsWire’s COMTEX Network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that it has filed a preliminary prospectus supplement to its existing short form base shelf prospectus with the securities commissions in each of the provinces of Canada, other than Quebec, Newfoundland and Labrador and Prince Edward Island, and has made a similar filing with the United States Securities and Exchange Commission in connection with a public offering of its common shares to raise gross proceeds of approximately US$46 million. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated August 11, 2009. 5.2 Disclosure for Restructuring Transactions
